            Case 1:18-cv-10976-AKH cu
                                   Document
                                      ment 7-2 8 FilFiled
                                                    ed 1212/10/18        1 2of 2
                                                                   ge 1 of
                                                          /06/18 PaPage
                             Do
      Case 1:18-cv-10976-AKH


                                             RICT COURT
                         UNITED STATES DIST NE W YO RK
                                             OF
                        SO UT HE RN DISTRICT

                                                                                 KH
                                                  Ca se No . 1:18 -cv -10 97 6-A
                       &
AD LI FE MA RK ET IN G MP AN Y, INC.,
CO MM UN IC AT IO NS  CO
                             Plaintiff,

        v.

PO PS UG AR INC.,
                              De fen da nt.



                                             R AD M IS SI   ON PRO HAC VICE
                  [PB SP Q St ill OR DE R FO




                                                       n. dl 0€ UM EN T
                                                         ! 1E.L~QTRONICALil
                                                                           'Yl F~LED   I
                                                            , (D OC #:
                                                             :OAT~ FJLED:




  1313221
          Case 1:18-cv-10976-AKH Document 8 Filed
                                             Filed12/0
                                                   12/10/18  Page
                                                       6/18 Pag e 2 2ofof2 2
         Case 1:18-cv-10976-AKH Document 7-2




                                                ission to practice Pro Hae Vice in the above
       The motion of BEN EDI CT Y. HUR, for adm

captioned action is granted.
                                                     in good standing of the bar of the state of
       App lican t has declared that he is a mem ber
                                             is as follows:
California; and that his contact information

        BEN EDI CT Y. HU R-C al. Bar No. 224018
        KEKER, VAN NES T & PETERS LLP
        633 Battery Street
        San Francisco, CA 94111-1809
        Telephone: 415 391 5400
        bhur@keker.com
                                                     Hae Vice to appear for all purposes as
        The applicant having requested admission Pro
                                              the above entitled action;
 counsel for defendant POP SUG AR INC. in
                                                       t is admitted to practice Pro Hae Vice in the
         IT IS HEREBY ORDERED that Applican
                                                                                                   .
                                                 rict Cou rt for the Southern District of New York
 above captioned case in the United States Dist
                                                                                               ding
                                                subject to the Local Rules of the Court, inclu
 All attorneys appearing before this Cou rt are

 the Rules governing discipline of attorneys.




                                                                                       --




   1313221
